No. 12003
         I N THE SUPREME COURT OF THE STATE OF M N A A
                                                OTN
                                     1972


JOHN T, SULLIVAN,
                                              P l a i n t i f f and Respondent,
         -vs-
JOHN DOE, GLACIER GENERAL ASSURANCE COMPANY, A Montana
C o r p o r a t i o n ; and HARTFORD ACCIDENT & INDEMNITY COMPANY,
a Corporation,
                                              Defendants and A p p e l l a n t s .
WILLIAM F, MILLER,
                                              P l a i n t i f f and Respondent,


JOHN DOE, GLACIER GENERAL ASSURANCE COMPANY, a
Montana C o r p o r a t i o n and STATE F R INSURANCE COMPANY, a
                                         AM
Corporation,
                                              Defendants and A p p e l l a n t s .


Appeal from:          D i s t r i c t Court o f t h e Second J u d i c i a l D i s t r i c t ,
                      Honorable John B. McClernan, Judge p r e s i d i n g .
Counsel o f Record:
         For A p p e l l a n t s :
                 Poore, McKenzie & Roth, B u t t e , Montana.
                 James A. Poore, 1 1 a r g u e d , B u t t e , Montana.
                                  1
                 John L. McKeon, Anaconda, Montana.
                 Michael J , McKeon a r g u e d , Anaconda, Montana.
                 Knight, Dahood & Mackay, Anaconda, Montana.
         F o r Respondents:
                 Burgess, J o y c e , P r o t h e r o , Whelan & ear^,
                 B u t t e , Montana,
                 Thomas F. Joyce a r g u e d , B u t t e , Montana.
                 Robert OILeary a r g u e d , B u t t e , Montana.


                                                     Submitted:        J a n u a r y 1 2 , 1972
                                                      Decided : MAR      2 O 1972


Filed:     MAR 2 O 1972
M r . J u s t i c e Frank I . Haswell d e l i v e r e d t h e Opinion of t h e
Court.


        This i s a c o n s o l i d a t e d a p p e a l on b e h a l f of a n u n i d e n t i f i e d

u n i n s u r e d m o t o r i s t and t h r e e i n s u r a n c e companies from two p e r -

s o n a l i n j u r y judgments e n t e r e d a g a i n s t t h e r e s p e c t i v e i n s u r e r s

p u r s u a n t t o "uninsured m o t o r i s t " p r o v i s i o n s of t h e i r p o l i c i e s .

The judgments were i n t h e amount of $20,000 e a c h , one i n f a v o r

of t h e policeman d r i v e r and t h e o t h e r i n f a v o r of t h e policeman

p a s s e n g e r , of a c i t y o f B u t t e p o l i c e c a r which was involved i n

a c o l l i s i o n w i t h a n a u t o m o b i l e a l l e g e d l y d r i v e n by a n unknown

and uninsured d r i v e r , w i t h o u t t h e p e r m i s s i o n o r c o n s e n t o f t h e

owner.

        The f a c t s r e l a t i n g t o t h e a c c i d e n t i t s e l f a r e n o t complex.

A t a b o u t 6 : 4 5 a.m.    on October 21, 1969, t h e two p l a i n t i f f s ,

John T. S u l l i v a n and t h e l a t e William F. M i l l e r , policemen f o r

t h e c i t y o f B u t t e , were on d u t y p a t r o l l i n g t h e warehouse d i s t r i c t

i n Butte.        Patrolman S u l l i v a n was d r i v i n g t h e p o l i c e c a r n o r t h

on Arizona S t r e e t i n t h e northbound l a n e of t r a v e l a t a speed of

a b o u t 15 t o 20 m i l e s a n h o u r , w i t h p l a i n t i f f M i l l e r b e s i d e him

i n t h e f r o n t s e a t a s a passenger.            The s t r e e t was s t r a i g h t ,

l i g h t e d w i t h overhead l i g h t s , t h e r e was n o o b s t r u c t i o n t o v i s i -

b i l i t y , n o r was t h e r e any t r a f f i c o t h e r t h a n t h e two v e h i c l e s

involved i n t h e a c c i d e n t .       The h e a d l i g h t s o f t h e p o l i c e c a r were

on and i n good working o r d e r .               The weather was good and t h e

s t r e e t was c l e a r .

        Immediately p r e c e d i n g t h e a c c i d e n t , t h e two p l a i n t i f f s

were engaged i n a c o n v e r s a t i o n c o n c e r n i n g two s u s p e c t s t h e y

thought would be b u r g l a r i z i n g a drug s t o r e .              A s the p l a i n t i f f s

proceeded n o r t h on Arizona S t r e e t , p l a i n t i f f M i l l e r &outed a
warning t o p l a i n t i f f S u l l i v a n t o "watch o u t i ' .        Immediately

t h e r e a f t e r a head-on c o l l i s i o n occurred between t h e p o l i c e

c a r and a 1968 Pontiac 4--door automobile.                          The p o i n t of impact

was i n t h e northbound l a n e of t r a v e l .              P l a i n t i f f Sullivan

t e s t i f i e d t h a t he d i d n o t s e e t h e Pontiac automobile a t a l l

p r i o r t o impact a l t h o u g h he had been looking s t r a i g h t ahead

and t o t h e s i d e f o r a t l e a s t a h a l f block p r i o r t o impact.

        A f t e r t h e c o l l i s i o n p l a i n t i f f S u l l i v a n was semiconscious,

but managed t o c a l l f o r h e l p on t h e p o l i c e c a r r a d i o .            When t h e

p o l i c e o f f i c e r who had been c a l l e d a r r i v e d a t t h e scene of t h e

a c c i d e n t , t h e r e was no one i n t h e P o n t i a c , i t s l i g h t s and en-

g i n e were s h u t o f f and i t was locked.                 The d r i v e r of t h e Pontiac

has never been l o c a t e d o r i d e n t i f i e d .         The Pontiac had a p p a r e n t l y

been taken from t h e Leskovar Motors used c a r l o t by an unknown

person without t h e permission o r consent of t h e owner.

        Both p l a i n t i f f s were s e v e r e l y i n j u r e d i n t h e a c c i d e n t .

A t t h e time of t r i a l , p l a i n t i f f S u l l i v a n had i n c u r r e d medical

expenses of $1,026.10 and a s a l a r y l o s s of $4,548.                          Plaintiff

S u l l i v a n was s t i l l permanently d i s a b l e d a t t h e time of t r i a l ,

t h e e x t e n t and d u r a t i o n of h i s f u t u r e d i s a b i l i t y and f u t u r e

medical expenses being u n c e r t a i n .              As a r e s u l t of h i s i n j u r i e s ,

he i n c u r r e d c o n s i d e r a b l e pain and s u f f e r i n g of a c o n t i n u i n g

nature.       S u l l i v a n had r e c e i v e d a t o t a l of $14,0b1.05 i n medical

expenses and compensation b e n e f i t s under t h e Montana workmen's

Compensation Act, a s a r e s u l t of h i s i n j u r i e s and d i s a b i l i t y .

        P l a i n t i f f Miller l i k e w i s e was permanently d i s a b l e d w i t h

medical expenses of $1,405.30 and a s a l a r y l o s s of $5,003.

The e x t e n t of h i s f u t u r e d i s a b i l i t y and medical expenses was

undetermined.           A s a r e s u l t of h i s i n j u r i e s , he suffered extensive

pain and s u f f e r i n g which w i l l continue i n t h e f u t u r e .               He r e -

ceived a t o t a l of $13,735.30                i n medical expenses and compensation


                                           - 3 -
b e n e f i t s under t h e Montana workmen's Compensation Act.

        A t t h e time of t h e a c c i d e n t , t h e c i t y of B u t t e c a r r i e d

a n automobile i n s u r a n c e p o l i c y on t h e i n v o l v e d p o l i c e c a r

c o n t a i n i n g a n "uninsured m o t o r i s t " endorsement w i t h d e f e n d a n t

G l a c i e r G e n e r a l Assurance Company and b o t h S u l l i v a n and M i l l e r
        I1
were         i n s u r e d s ' ' w i t h i n t h e meaning d t h e p o l i c y .    In addition,

p l a i n t i f f S u l l i v a n c a r r i e d h i s own p o l i c y w i t h a n "uninsured

m o t o r i s t ' ' endorsement w i t h d e f e n d a n t H a r t f o r d Accident & I n -

demnity Company, w h i l e p l a i n t i f f M i l l e r c a r r i e d h i s own p o l i c y

w i t h a n "uninsured m o t o r i s t " endorsement w i t h d e f e n d a n t S t a t e

Farm Mutua 1 Automobile I n s u r a n c e Company.

        P l a i n t i f f S u l l i v a n f i l e d a persona 1 i n j u r y a c t i o n a g a i n s t

John Doe, t h e u n i d e n t i f i e d and u n i n s u r e d d r i v e r o f t h e P o n t i a c

a u t o m o b i l e ; G l a c i e r General Assurance Company, t h e i n s u r e r o f

t h e c i t y o f B u t t e ; and H a r t f o r d Accident & Indemnity Company,

his insurer.             I n t h i s a c t i o n S u l l i v a n s o u g h t judgment t h a t t h e

u n i d e n t i f i e d and u n i n s u r e d d r i v e r of t h e P o n t i a c was l i a b l e f o r

h i s i n j u r i e s ; t h a t he was e n t i t l e d t o damages of $20,000; a n d ,

t h a t e i t h e r G l a c i e r General o r H a r t f o r d o r both must pay him

t h i s sum under t h e "uninsured m o t o r i s t " p r o v i s i o n s o f t h e i r

respective policies.                  The d e f e n s e was d e n i a l of l i a b i l i t y on

t h e p a r t of t h e d r i v e r o f t h e P o n t i a c , t o g e t h e r w i t h v a r i o u s

p o l i c y d e f e n s e s under t h e "uninsured m o t o r i s t ' ' endorsements on

the respective policies.

        The S u l l i v a n c a s e came on f o r t r i a l b e f o r e t h e d i s t r i c t

c o u r t s i t t i n g w i t h o u t a j u r y on A p r i l 2 9 , 1970.           Immediately

p r i o r t o t r i a l , a l l p a r t i e s t o t h e Sullivan case agreed t h a t

t h e d i s t r i c t c o u r t would t r y o n l y t h e i s s u e s of l i a b i l i t y of

t h e u n i n s u r e d m o t o r i s t t o S u l l i v a n and t h e damages S u l l i v a n

incurred.           The p a r t i e s a l s o a g r e e d t h a t a s e p a r a t e t r i a l would
be h e l d t h e r e a f t e r i n which t h e p o l i c y d e f e n s e s o f t h e i n s u r e r s

under t h e "uninsured m o t o r i s t " coverage would be determined by

t h e d i s t r i c t c o u r t and judgment e n t e r e d a c c o r d i n g l y .

        Following t r i a l , t h e d i s t r i c t c o u r t e n t e r e d f i n d i n g s of

f a c t and c o n c l u s i o n s of law i n f a v o r o f p l a i n t i f f S u l l i v a n .

I n s u b s t a n c e , t h e d i s t r i c t c o u r t found t h e uninsured m o t o r i s t

n e g l i g e n t ; found t h a t S u l l i v a n was n o t c o n t r i b u t o r i l y n e g l i g e n t ;

found t h e uninsured m o t o r i s t l i a b l e t o S u l l i v a n ; a n d , f i x e d

S u l l i v a n ' s damages a t $20,000.

        T h e r e a f t e r , t h e M i l l e r c a s e was s u b m i t t e d t o t h e d i s t r i c t

c o u r t f o r d e t e r m i n a t i o n o f t h e i s s u e of l i a b i l i t y o f t h e u n i n s u r e d

m o t o r i s t t o M i l l e r and t h e e x t e n t of ~ i l l e r ' s
                                                                       damages, on t h e

b a s i s o f a n a g r e e d s t a t e m e n t of f a c t .      The d i s t r i c t c o u r t e n t e r e d

f i n d i n g s o f f a c t and c o n c l u s i o n s o f law t o t h e e f f e c t t h a t t h e

u n i n s u r e d m o t o r i s t was l i a b l e t o M i l l e r and f i x e d ~ i l l e r ' s

damages a t $20,000.

        Thereafter, t h e d i s t r i c t c o u r t ordered t h e t h r e e defendant

i n s u r a n c e companies t o f i l e t h e i r motions and b r i e f s i n s u p p o r t

o f t h e i r p o l i c y d e f e n s e s under t h e i r "uninsured motor i s t" en-

dorsements.          The i n s u r e r s d i d s o and a l s o f i l e d a s t i p u l a t i o n

and a g r e e d s t a t e m e n t of f a c t s e n t e r e d i n t o by a l l p a r t i e s t o both

actions.        The s u b s t a n c e o f t h e s t i p u l a t i o n and a g r e e d s t a t e m e n t

of f a c t s s e t s f o r t h t h e a p p l i c a b l e policy provisions i n t h e

p o l i c y of each i n s u r e r .       I t provided t h a t G l a c i e r G e n e r a l had

" t h e primary coverage" on t h e p o l i c e c a r involved i n t h e a c c i -

d e n t ; t h a t each p o l i c y provided l i m i t s of l i a b i l i t y of $10,000

w i t h r e s p e c t t o each person and $20,000 w i t h r e s p e c t t o each

a c c i d e n t under t h e "uninsured m o t o r i s t " endorsement ; a n d , t h a t

S u l l i v a n had r e c e i v e d $14,051.05 i n medica 1 and compensation'

b e n e f i t s under t h e workmen's Cornpansation Act and M i l l e r had

r e c e i v e d $13,735.50.
        O November 6 , 1970, t h e d i s t r i c t c o u r t e n t e r e d judgment
         n

i n both c a s e s .        The s u b s t a n c e of t h e c o u r t ' s f i n d i n g s was t h a t

t h e "uninsured m o t o r i s t " p r o v i s i o n s i n each p o l i c y a u t h o r i z i n g

a n of £ s e t of o t h e r i n s u r a n c e b e n e f i t s and workmen's compensation

b e n e f i t s a g a i n s t l i a b i l i t y was void a s a g a i n s t p u b l i c p o l i c y and,

a c c o r d i n g l y , t h e i n s u r a n c e commissioner's approva 1 of t h e p o l i c y

forms c o n t a i n i n g such o f f s e t s could n o t v a l i d a t e such v o i d pro-

visions.          The judgment h e l d G l a c i e r General and H a r t f o r d l i a b l e

t o S u l l i v a n f o r $10,000 e a c h , and G l a c i e r General and S t a t e Farm

l i a b l e t o M i l l e r i n t h e amount of $10,000 each.                      A l l defendants

a p p e a l from t h i s c o n s o l i d a t e d judgment a g a i n s t them.

        The t h r e e b a s i c i s s u e s on a p p e a l may be summarized a s

follows:

        1.      Should p l a i n t i f f s ' claims have been b a r r e d by r e a s o n

of c o n t r i b u t o r y n e g l i g e n c e a s a m a t t e r of law?

        2.      Are t h e p o l i c y p r o v i s i o n s o f f s e t t i n g workmen's com-

pensa t i o n b e n e f i t s a g a i n s t "uninsured m o t o r i s t " coverage void

a s against public policy?

        3.      Do any o t h e r e x c l u s i o n s i n t h e i r r e s p e c t i v e - p o l i c i e s

p r e c l u d e l i a b i l i t y on t h e p a r t of any of t h e i n s u r e r s ?

        I n d i s c u s s i n g t h e f i r s t i s s u e f o r review,we f i n d i t n e c e s -

s a r y t o c o n s i d e r t h e S u l l i v a n and M i l l e r c a s e s s e p a r a t e l y .

        D i r e c t i n g our a t t e n t i o n f i r s t t o t h e S u l l i v a n c a s e , we

n o t e t h a t t h i s c a s e was t r i e d t o t h e d i s t r i c t c o u r t wikhout a

jury.        Three w i t n e s s e s t e s t i f i e d on b e h a l f of t h e p l a i n t i f f :

p l a i n t i f f S u l l i v a n ; O f f i c e r Tromley of t h e B u t t e P o l i c e Depart-

ment; and B u t t e Chief of P o l i c e C l a r k .                In addition, t h e deposi-

t i o n of Ben F. B e n t l e y , t h e used c a r salesman a t t h e Leskovar

Motors used c a r l o t , was a d m i t t e d i n e v i d e n c e by s t i p u l a t i o n a s
were r e c o r d s of medical expense and o t h e r s p e c i a l damages and

f i v e photographs of t h e a c c i d e n t scene.                     Defendants c a l l e d no

w i t n e s s e s but cross-examined t h e w i t n e s s e s of t h e p l a i n t i f f .

        The key f i n d i n g of f a c t by t h e d i s t r i c t c o u r t on t h e

i s s u e of l i a b i l i t y r e a d s :

        "That a t about 6:30 A.M. on October 21, 1969,
        w h i l e i t was s t i l l d a r k , a C i t y of B u t t e p o l i c e
        p a t r o l c a r d r i v e n by p l a i n t i f f , John T. S u l l i v a n
        and occupied by William F. M i l l e r , a n o t h e r p o l i c e
        o f f i c e r , was proceeding n o r t h on South Arizona
        S t r e e t a t a speed of 15 t o 20 m.p.r. i n i t s own
        and proper l a n e of t r a f f i c when a 1968 Pontiac
        automobile crossed over t h e c e n t e r l i n e of s a i d
        Arizona s t r e e t from i t s own l a n e of t r a f f i c and
        s t r u c k head on t h e p o l i c e c a r operated by p l a i n t i f f . "

        The d i s t r i c t c o u r t concluded t h a t t h e a c c i d e n t and t h e

r e s u l t i n g i n j u r i e s t o S u l l i v a n were proximately caused by t h e

negligence of t h e u n i d e n t i f i e d and unknown m o t o r i s t , and t h a t

S u l l i v a n was n o t c o n t r i b u t o r i l y n e g l i g e n t .

        There i s no evidence s u p p o r t i n g a f i n d i n g t h a t t h e Pontiac

automobile crossed over t h e c e n t e r l i n e of Arizona s t r e e t from

i t s own l a n e of t r a f f i c and s t r u c k t h e p o l i c e c a r head-on.                     In

f a c t t h e r e i s no evidence t h a t i t was moving a t a l l a t t h e time

of t h e a c c i d e n t , or t h a t i t was anything o t h e r than a n abandoned

vehicle obstructing the s t r e e t .                    The u n c o n t r a d i c t e d evidence

shows t h a t t h e doors of t h e Pontiac were found locked a t t h e

time t h e f i r s t i n v e s t i g a t i n g p o l i c e o f f i c e r a r r i v e d a t t h e

scene of t h e a c c i d e n t following h i s summons t h e r e ) by S u l l i v a n .

The uncontradicted evidence a l s o shows t h e r e were no s k i d marks

from t h e Pontiac on t h e pavement.                        It i s l i k e w i s e u n c o n t r a d i c t e d

t h a t M i l l e r , t h e p o l i c e o f f i c e r passenger i n t h e p o l i c e c a r , saw

t h e Pontiac and shouted a warning.                          He was n o t c a l l e d a s a w i t n e s s

by t h e p l a i n t i f f upon whom t h e burden of proof of n e g l i g e n c e of
t h e uninsured m o t o r i s t r e s t e d , a l t h o u g h he was t h e one w i t n e s s

who presumably could t e s t i f y a s t o whether t h e Pontiac was

being d r i v e n o r whether i t was parked and abandoned a t t h e time

of t h e a c c i d e n t .   M i l l e r was a l i v e a t t h e time of t h e S u l l i v a n

t r i a l , but i s now deceased.                The evidence f u r t h e r shows t h e r e

was no o t h e r t r a f f i c on t h e s t r e e t and t h a t t h e s t r e e t was wide

enough t o permit passage of t h e p o l i c e c a r around any o b s t r u c -

t i o n , such a s t h e Pontiac automobile.

        The uncontradicted evidence f u r t h e r shows t h a t a t t h e

time and p l a c e of t h e a c c i d e n t t h e s t r e e t was s t r a i g h t , t h e r e

were overhead l i g h t s i l l u m i n a t i n g t h e s t r e e t , t h e h e a d l i g h t s

of t h e p o l i c e v e h i c l e were on, i n good working o r d e r , and

i l l u m i n a t e d t h e a r e a ahead.      S u l l i v a n himself t e s t i f i e d t h a t

he was looking s t r a i g h t ahead and t o t h e s i d e without d i s t r a c -

t i o n f o r a t l e a s t h a l f a block p r i o r t o t h e point of impact.

Under such circumstances, p l a i n t i f f S u l l i v a n i s g u i l t y of

c o n t r i b u t o r y n e g l i g e n c e a s a m a t t e r of law b a r r i n g any recovery

by him.       Whether t h e Pontiac was moving o r stopped, S u l l i v a n

should have seen i t i n time t o avoid a n a c c i d e n t i n t h e e x e r c i s e

of o r d i n a r y c a r e on h i s p a r t .      It i s important t o n o t e t h a t h e r e

t h e r e i s no evidence t h e Pontiac was moving a t a l l , much l e s s

t h a t i t suddenly swerved i n h i s path w i t h o u t s u f f i c i e n t time

t o enable him t o avoid t h e a c c i d e n t .

        In Autio v. M i l l e r , 92 Mont. 150, 165, 11 P.2d 1039, t h i s

Court s a i d :

       "The d r i v e r must look ' n o t only s t r a i g h t ahead,
       but l a t e r a l l y ahead'      ***       oreo over, a person
       i s presumed t o s e e t h a t which he could s e e by
       looking.*        **      He w i l l n o t be permitted t o s a y
       t h a t he did n o t s e e what he must have s e e n , had
       he looked, 1 a s M r . J u s t i c e Toole s a i d i n Grant
       v. Chicago, M.& St.Pau1 Ry. Co., 78 Mont. 97, 252
       Pac. 382, 386.                 he duty t o keep a lookout i n -
       cludes t h e duty t o s e e t h a t which i s i n p l a i n
       s i g h t . ' [ C i t a t i o n ] ''
        The f a i l u r e of p l a i n t i f f S u l l i v a n t o e x e r c i s e r e a s o n a b l e
                                                                                 him
c a r e f o r h i s own s a f e t y precludes any recovery bylagainst t h e

"uninsured m o t o r i s t " h e r e i n .        I n S u l l i v a n v. Northern P a c i f i c

Railway Co., 109 Mont. 93, 108, 94 P.2d 651, we held:

          very person i s bound t o an a b s o l u t e duty
        t o e x e r c i s e h i s i n t e l l i g e n c e t o d i s c o v e r and
        avoid dangers t h a t may t h r e a t e n him. When,
        t h e r e f o r e , a p l a i n t i f f a s s e r t s t h e r i g h t of
        recovery on t h e ground of c u l p a b l e negligence
        of t h e d e f e n d a n t , he i s bound t o show t h a t he
        e x e r c i s e d h i s i n t e l l i g e n c e t o d i s c o v e r and
        avoid t h e danger, which he a l l e g e s was brought
        about by t h e n e g l i g e n c e of t h e defendant. .,            '* * *"    '1'




       A Montana c a s e d i r e c t l y i n p o i n t i s Boepple v . Mohalt,

101 Mont. 417, 435, 54 P.2d 857.                        In t h a t case t h e defendant's

road g r a d e r was on t h e wrong s i d e of t h e road but i t was v i s i b l e

and t h e r e was room f o r t h e p l a i n t i f f t o g e t p a s t i t .              This

Court held t h a t p l a i n t i f f was c o n t r i b u t o r i l y n e g l i g e n t a s a

m a t t e r of law, r e v e r s e d i n favor of t h e defendant, and i n

dismissing the action, said:

         he duty t o keep a lookout implies t h e duty
       t o s e e what i s i n p l a i n view, and t h e d r i v e r
       o t an automobile i s bound t o o p e r a t e h i s con-
       veyance w i t h r e f e r e n c e , n o t only t o t h e p e d e s t r i a n s
       and c o n d i t i o n s he a c t u a l l y s e e s , but a l s o t o t h o s e
       he should s e e i n t h e e x e r c i s e of reasonable c a r e
        * * *.    He [a d r i v e r ] could n o t escape t h e p e n a l t y
       of h i s negligence by saying t h a t he d i d n o t s e e t h a t
       which was i n p l a i n s i g h t . I l l

       F i n a l l y , i n H a l l v . United S t a t e s , 407 F.2d 849, a Montana

c a s e decided by t h e United S t a t e s Court of Appeals, Ninth C i r c u i t ,

i n 1969, t h e p l a i n t i f f c o l l i d e d w i t h an A i r Force t r a c t o r -

t r a i l e r which n e g l i g e n t l y blocked o r o b s t r u c t e d t h e highway.

The F e d e r a l c o u r t h e l d t h a t t h e p l a i n t i f f was barred by h i s

c o n t r i b u t o r y negligence i n d r i v i n g f a s t e r a t n i g h t than h i s

l i g h t s would s a f e l y permit o r a f a i l u r e t o look, s i n c e t h e

a d v e r s e v e h i c l e was on t h e highway and i n p l a i n s i g h t .
        Accordingly, t h e judgment of t h e d i s t r i c t c o u r t i n favor

of p l a i n t i f f S u l l i v a n i s vacated and t h e a c t i o n dismissed.

        Turning our a t t e n t i o n t o p l a i n t i f f ~ i l l e r ' s a s e , t h e r e
                                                                           c

i s no q u e s t i o n of c o n t r i b u t o r y n e g l i g e n c e involved.        There i s

simply no b a s i s f o r imputing t h e negligence of p l a i n t i f f S u l l i v a n ,

t h e d r i v e r , t o M i l l e r , t h e passenger, nor i s t h e r e any evidence

of c o n t r i b u t o r y negligence on t h e p a r t of M i l l e r h i m s e l f .
                                                                of
Accordingly, t h e d i s t r i c t c o u r t ' s f i - n d i n g l l i a b i l i t y on t h e

p a r t of t h e uninsured m o t o r i s t t o p l a i n t i f f M i l l e r i s a f f i r m e d .

Whatever S u l l i v a n d i d o r f a i l e d t o do i n r e g a r d t o t h e a c c i d e n t

cannot bar p l a i n t i f f ~ i l l e' s recovery h e r e i n .
                                        r

        The second i s s u e f o r review p r e s e n t s a n important q u e s t i o n
                   1l
relating to             uninsured m o t o r i s t " coverage i n Montana.                 Stated

broadly, t h e q u e s t i o n posed i s whether i t i s p e r m i s s i b l e f o r a n
                                                                                              It
insurance company i n Montana t o p l a c e l i m i t a t i o n s i n i t s                        unin-

s u r e d m o t o r i s t r ' coverage which reduce o r e l i m i n a t e i t s l i a b i l i t y

below t h e s t a t u t o r y l i m i t s .

        S e c t i o n 40-4403, R.C.M.          1947, provides:

       "Motor v e h i c l e l i a b i l i t y p o l i c i e s t o i n c l u d e uninsured
       m o t o r i s t c o v e r a g e - - - r e j e c t i o n of coverage by i n s u r e d .
       N automobile l i a b i l i t y o r motor v e h i c l e l i a b i l i t y
         o
       p o l i c y i n s u r i n g a g a i n s t l o s s r e s u l t i n g from l i a b i l i t y
       imposed by law f o r b o d i l y i n j u r y o r d e a t h s u f f e r e d
       by any person a r i s i n g o u t of t h e ownership, mainten-
       a n c e , o r use of a motor v e h i c l e , s h a l l be d e l i v e r e d
       or issued f o r delivery i n t h i s s t a t e , with respect
       t o any motor v e h i c l e r e g i s t e r e d o r p r i n c i p a l l y garaged
       i n t h i s s t a t e , u n l e s s coverage i s provided t h e r e i n o r
       supplemental t h e r e t o , i n l i m i t s f o r bodily i n j u r y or
       d e a t h s e t f o r t h i n s e c t i o n 53-422, under p r o v i s i o n s
       f i l e d w i t h and approved by t h e i n s u r a n c e commissioner,
       f o r t h e p r o t e c t i o n of persons i n s u r e d thereunder who
       a r e l e g a l l y e n t i t l e d t o recover damages from owners
       o r o p e r a t o r s of uninsured motor v e h i c l e s because of
       bodily i n j u r y , s i c k n e s s o r d i s e a s e , i n c l u d i n g d e a t h ,
       r e s u l t i n g therefrom; provided, t h a t t h e named i n s u r e d
       s h a l l have t h e r i g h t t o r e j e c t such coverage; and,
       provided f u r t h e r , t h a t u n l e s s t h e named i n s u r e d r e -
       q u e s t s such coverage i n w r i t i n g , such coverage need
         n o t be provided i n o r supplementa 1 t o a renewal
         p o l i c y where t h e named insured had r e j e c t e d t h e
         coverage i n connection w i t h t h e p o l i c y p r e v i o u s l y
         i s s u e d t o him by t h e same i n s u r e r . "

         There i s a divergence of a u t h o r i t y i n o t h e r j u r i s d i c t i o n s

w i t h r e s p e c t t o whether an insurance company may reduce i t s

L i a b i l i t y under i t s uninsured motor i s t coverage below t h e

s t a t u t o r y l i m i t by s u b s t r a c t i n g workmen's compensation b e n e f i t s

received.         Our r e a d i n g of s e c t i o n 40-4403, R.C.M.             1947, l e a d s

us t o t h e conclusion t h a t i t s language i s both c l e a r and d i r e c t .

That s e c t i o n s t a t e s t h a t no l i a b i l i t y p o l i c y can be i s s u e d f o r any
                                                                                         11
motor v e h i c l e which i s r e g i s t e r e d i n t h i s s t a t e u n l e s s        unin-

sured m o t o r i s t " coverage i s a l s o provided i n a minimum amount

of $10,000, which s t a t u t o r y minimum i s f i x e d i n s e c t i o n 53-422,

R.C.M.     1947.      The b a s i c purpose of t h i s s t a t u t e i s obvious---

t o provide p r o t e c t i o n f o r t h e automobile insurance p o l i c y h o l d e r

a g a i n s t t h e r i s k of inadequate compensation f o r i n j u r i e s o r

d e a t h caused by t h e n e g l i g e n c e of f i n a n c i a l l y i r r e s p o n s i b l e

motorists.

         The l e g i s l a t i v e purpose behind t h e enactment of such

s t a t u t o r y p r o v i s i o n s on "uninsured m o t o r i s t " coverage i s e q u a l l y

clear.       It i s simply t o p l a c e t h e i n j u r e d policyholder i n t h e

same p o s i t i o n he would have been i f t h e uninsured m o t o r i s t

had l i a b i l i t y i n s u r a n c e and, a c c o r d i n g l y , t h e amount of p l a i n -

t i f f ' s recovery from "uninsured m o t o r i s t " coverage cannot be

reduced by any workmen s compensation b e n e f i t s r g e i v e d by him.

In t h e M i l l e r c a s e , G l a c i e r   c en era 1 ' s   insurance p o l i c y contained

"uninsured m o t o r i s t " coverage; i t a p p l i e d h e r e because t h e p o l i c e

c a r of t h e c i t y of B u t t e was being operated by i t s policemen

i n t h e c o u r s e and scope of t h e i r employment, w i t h t h e permission

of t h e c i t y .     I n a d d i t i o n , p l a i n t i f f M i l l e r was a naded i n s u r e d
under h i s own p o l i c y w i t h S t a t e Farm Mutual Automobile Insurance

Company t o t h e e x t e n t of coverage under t h e $10,000 uninsured

m o t o r i s t endorsement t h e r e i n .

         The i n s u r e r s concede s e c t i o n 40-4403, R.C.M.               1947, does

n o t e x p r e s s l y a u t h o r i z e a deduction of workmen's compensation

b e n e f i t s from t h e $10,000 coverage a f f o r d e d under t h e "uninsured

m o t o r i s t " coverage, but a r g u e i n s t e a d t h a t t h a t s e c t i o n a u t h o r i z e s

t h e insurance commissioner t o approve t h e form of t h e i r p o l i c i e s

c o n t a i n i n g such deductions and he has done s o .

        W cannot a g r e e w i t h i n s u r e r s ' p o s i t i o n .
         e                                                                  W view t h e
                                                                             e

i n t e n t and c o n s t r u c t i o n of s e c t i o n 40-4403, R.C.M.          1947, t o

mean t h a t t h e l e g i s l a t u r e simply a u t h o r i z e d t h e i n s u r a n c e com-

missioner t o approve t h o s e p o l i c i e s of insurance which complied

w i t h t h e c l e a r terms of t h e s t a t u t e .          I n approving i n s u r a n c e

p o l i c i e s a t v a r i a n c e w i t h t h e s t a t u t e , t h e commissioner un-

doubtedly exceeded h i s a u t h o r i t y and h i s approval i n nofi%idates

provisions a t variance with t h i s s t a t u t e .

        This Court has previous l y d e c l a r e d void c e r t a i n c l a u s e s

contained i n insurance p o l i c i e s which were a t v a r i a n c e w i t h

a p p l i c a b l e s t a t u t e s of t h i s s t a t e .    See Dominici v . S t a t e Farm

Mutual I n s . Co., 143 Mont. 406, 390 P.2d 806.

        I n Peterson v . S t a t e Farm Mutual Automobile I n s . Co.,

238 Ore. 106, 393 P.2d 651, 655, we f i n d a s i t u a t i o n s i m i l a r

t o t h e one now b e f o r e t h i s Court.                 The Oregon s t a t u t e on unin-

sured m o t o r i s t coverage i s very s i m i l a r i n language t o our

s e c t i o n 40-4403, R.C.M.            1947.       I n P e t e r s o n , t h e Oregon Supreme

Court h e l d t h e i r s t a t u t e d i d n o t a u t h o r i z e t h e i n s u r a n c e commis-

s i o n e r t o approve an i n s u r a n c e p o l i c y which permitted a deduction

of workmen's compensation b e n e f i t s from uninsured m o t o r i s t

coverage i n t h i s language:
       t   By approving t h e i n s u r a n c e p o l i c y p r o v i s i o n s
       h e r e i n q u e s t i o n , t h e Insurance Commissioner
       has made such a d e c i s i o n . The Commissioner's
       d e c i s i o n goes beyond t h e mere a p p r o v a l of t h e
       language o t forms d r a f t e d t o accomplish t h e
       b a s i c l e g i s l a t i v e purpose of t h e uninsured
       m o t o r i s t s t a t u t e . I n s o doing, t h e Commissioner
       has a c t e d beyond t h e scope of h i s a u t h o r i t y ,
       and t h e p r o v i s i o n of t h e i n s u r a n c e p o l i c y i n
       question i s void."

       D i r e c t i n g our a t t e n t i o n t o t h e t h i r d i s s u e f o r review,

defendant S t a t e Farm contends t h a t defendant G l a c i e r General

i s t h e primary i n s u r e r under t h e agreed s t i p u l a t i o n , and

where t h e G l a c i e r Genera 1 p o l i c y provides t h e s t a t u t o r y minimum

coverage of $10,000, t h e r e i s no reason why S t a t e Farm should

be r e q u i r e d t o pay a n a d d i t i o n a l $10,000 under i t s %ninsured

m o t o r i s t t t coverage, over and above G l a c i e r ~ e n e r a l ' s l i a b i l i t y .

       The c l a u s e i n i t s p o l i c y upon which S t a t e Farm r e l i e s

reads :
           1t
         Other insurance: With r e s p e c t t o b o d i l y i n j u r y
       t o a n insured w h i l e occupying a n automobile n o t
       owned by t h e named i n s u r e d , t h e i n s u r a n c e under
       S e c t i o n 111 s h a l l apply only a s excess i n s u r a n c e
       over any o t h e r s i m i l a r insurance a v a i l a b l e t o such
       i n s u r e d and a p p l i c a b l e t o such automobile a s primary
       i n s u r a n c e , and t h i s insurance s h a l l then apply only
       i n t h e amount by which t h e l i m i t of l i a b i l i t y f o r
       t h i s coverage exceeds t h e a p p l i c a b l e l i m i t o f l i a -
       b i l i t y of such o t h e r insurance.

               "Except a s provided i n t h e foregoing paragraph,
       i f t h e i n s u r e d has o t h e r s i m i l a r i n s u r a n c e a v a i l a b l e
       t o him and a p p l i c a b l e t o t h e a c c i d e n t , t h e damages
       s h a l l be deemed n o t t o exceed t h e h i g h e r of t h e ap-
       p l i c a b l e l i m i t s of l i a b i l i t y of t h i s i n s u r a n c e and
       such o t h e r i n s u r a n c e , and t h e company s h a l l n o t be
       l i a b l e f o r a g r e a t e r p r o p o r t i o n of any l o s s t o which
       t h i s Coverage a p p l i e s than t h e l i m i t o f l i a b i l i t y
       hereunder bears t o t h e sum of a p p l i c a b l e l i m i t s of
       l i a b i l i t y o f t h i s insurance and such o t h e r insurance."

       This c o n t e n t i o n i s without m e r i t .          In the f i r s t place,

t h e s t a t u t o r y requirement of $10,000 "uninsured motorist''

coverage p r e s c r i b e s a minimum amount only and does n o t p u r p o r t

t o f i x a s t a t u t o r y maximum.         Secondly, M i l l e r bought and paid
f o r t h e a d d i t i o n a l "uninsured motor i s t" coverage a f f o r d e d by

h i s own p o l i c y w i t h S t a t e Farm.         Finally, the adjudicated

L i a b i l i t y o f t h e "uninsured m o t o r i s t " t o M i l l e r i n t h e i n s t a n t

c a s e i s $20,000, which r e q u i r e s a p p l i c a t i o n t o both t h e $10,000

coverage of t h e "primary i n s u r e r ' 2 l a c i e r General and t h e

$10,000 coverage o f t h e "excess i n s u r e r " S t a t e Farm, t o s a t i s f y

such l i a b i l i t y .

        The n o n d e d u c t i b i l i t y o f o t h e r insurance b e n e f i t s a p p l i e s

f o r t h e same reasons t h a t workmen's b e n e f i t s a r e n o t d e d u c t i b l e .

The m a j o r i t y of j u r i s d i c t i o n s o u t s i d e Montana d e c l a r e void

t h o s e c l a u s e s which purport t o l i m i t l i a b i l i t y n o t e x p r e s s l y

a u t h o r i z e d by s t a t u t e .   The leading d e c i s i o n i s P e t e r s o n , h e r e -

tofore cited.              W r e f e r a l s o t o Bryant v. S t a t e Farm Mutual
                            e

Automobile I n s . Co., 205 Va. 897, 140 S.E.2d 817,819, wherein

t h e Supreme Court of V i r g i n i a inva l i d a ted a n "other insurance"

c l a u s e a s being i n v i o l a t i o n of V i r g i n i a ' s "uninsured m o t o r i s t "

statute.         I n Bryant, t h e V i r g i n i a Supreme Court s t a t e d :

        "These c a s e s a l l e s t a b l i s h t h a t t h e c o n t r o l l i n g
        instrument i s t h e s t a t u t e and t h a t p r o v i s i o n s
        i n t h e insurance p o l i c y t h a t c o n f l i c t w i t h t h e
        requirements of t h e s t a t u t e , e i t h e r by adding t o
        o r t a k i n g from i t s requirements, a r e void and i n -
        e f f e c t i v e . II

         I n a d d i t i o n , t h e d e c i s i o n of Simpson v . S t a t e Farm Mutual

Automobile Insurance Co., 318 F.Supp.                         1152 (1970), i s important.

There t h e United S t a t e s D i s t r i c t Court h e l d t h a t under Indiana law

an i n s u r e r was n o t e n t i t l e d t o reduce o r l i m i t i t s !'uninsured

m o t o r i s t " coverage by deduction of payments from o t h e r s i m i l a r

i n s u r a n c e even though c l a u s e s c o n t a i n i n g such p r o v i s i o n s had been

approved by t h e s t a t e commissioner of insurance.                          Simpson i n d i -

c a t e s how t h e m i n o r i t y l i n e of a u t h o r i t y holding such c l a u s e s

v a l i d emerged from t h e tenuous precedent of d e c i s i o n s decided
b e f o r e t h e enactment of s t a t e s t a t u t e s s i m i l a r t o our s e c t i o n

40-4403, R.C.M.            1947.

        A d d i t i o n a l l y , defendants contend t h a t t h e judgment of

t h e d i s t r i c t c o u r t a g a i n s t them i n t h e amount of $10,000 each

has t h e e f f e c t o f g r a n t i n g p l a i n t i f f s a "double recovery" i n

view of t h e workmen's compensation b e n e f i t s p r e v i o u s l y awarded.

        A s a g e n e r a l r u l e , i t has been h e l d t h a t t h e f a c t t h a t a

person r e c e i v e s from a c o l l a t e r a l source payments which have

a tendency t o m i t i g a t e t h e consequences of h i s i n j u r y , which he

s u f f e r e d a s a r e s u l t of d e f e n d a n t ' s t o r t , may n o t be a p p r o p r i a t e d

by t h e defendant a s a n o f f s e t t o damages which defendant would

o t h e r w i s e be r e q u i r e d t o pay.      There has always been a wide-

spread j u d i c i a l r e f u s a l t o c r e d i t t o t h e b e n e f i t o f t h e wrong-

doer money r e c e i v e d i n r e p a r a t i o n of t h e v i c t i m ' s i n j u r y from

s o u r c e s o t h e r than t h e wrongdoer h i m s e l f .           See Maxwell, The

C o l l a t e r a l Source Rule i n t h e American Law of Damages, 46 Minn.-

Law Review 669; Annotations, 75 ALR2d 885 and 4 ALR3d 535.

        It i s axiomatic t h a t b e n e f i t s payable under Montana's

workmen's Compensation Act do n o t r e p r e s e n t f u l l payment of

damages occasioned by t h e i n j u r y              .   For example, Montana 's Work-

men's Compensation Act provides only f o r payment of a percentage

of t h e i n j u r e d workman's a c t u a l wage l o s s i n most c a s e s ; nor i s

t h e r e any compensation payable f o r pain and s u f f e r i n g , i n t e r -

f e r e n c e w i t h t h e workman's e s t a b l i s h e d c o u r s e of l i f e , nor any

o t h e r elements of g e n e r a l damages ; workmen's compensation b e n e f i t s

f o r d i s a b i l i t y , p a r t i a l o r t o t a l , a r e l i m i t e d t o s t a t u t o r y maxi-

mums w i t h o u t regard t o a d d i t i o n a l damages a c t u a l l y s u f f e r e d .

Accordingly where, a s h e r e , t h e r e i s no evidence t h a t t h e v i c t i m

has r e c e i v e d a "double r e c o v e r y r Y o r t h e damages he s u f f e r e d ,

t h e i n s u r e r ' s c o n t e n t i o n i s nothing but a puff of smoke.
       W s p e c i f i c a l l y p o i n t o u t , however, t h a t nothing s a i d
        e

h e r e i n i s t o be construed a s a u t h o r i z i n g recovery of any amount

i n excess of t h e t o t a l damages s u f f e r e d r e g a r d l e s s of t h e number

of i n s u r e r s involved o r t h e a g g r e g a t e amount of coverage a f f o r d e d .

Such a r e n o t t h e f a c t s of t h e i n s t a n t c a s e , however.

       The judgment i n f a v o r of t h e e s t a t e of William F. M i l l e r

a g a i n s t G l a c i e r General Assurance Company and S t a t e Farm Mutual

Automobile Insurance Company i n t h e amount of $10,000 a g a i n s t

each defendant i s a f f i r m e d .     The judgment i n favor of John T .

S u l l i v a n a g a i n s t G l a c i e r General Assurance Company and Hartford

Accident & Indemnity Company i s r e v e r s e d and dismissed.




                                                  Associate J u s t i c e




    Assoc   4t e   Justices.